Citation Nr: 1541921	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), including as secondary to in-service herbicide exposure and/or service-connected disability.

(By separate decision, the Board addresses the claims of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his brother



ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1970 to September 1971, including in Vietnam from January to September 1971.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran and his brother testified in support of this claim during a videoconference hearing held before the undersigned Veterans Law Judge (VLJ) Toth in August 2011.  In October 2011, that VLJ remanded this claim to the RO for additional action.  

The Veteran testified again in support of this claim during a videoconference hearing held before the undersigned VLJ Parakkal in October 2013.  Thereafter, pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Board afforded the Veteran an opportunity to testify before a third VLJ who would complete a panel of three in deciding his claim.  The Veteran declined in March 2014.   

In June 2014, the panel remanded this claim to the RO for additional action.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   



FINDING OF FACT

ED is not related to the Veteran's active service, including any presumed herbicide exposure, or a service-connected disability, including the medication taken to control any related symptoms.


CONCLUSION OF LAW

ED was not incurred in or aggravated by active service, may not be presumed to have been so incurred and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b), (c) (2015).

The Veteran in this case does not assert that VA violated its duty to notify, including during the hearings, see Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requirements of 38 C.F.R. § 3.103(c)(2) apply to Board hearings and a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked), that there are any additional records that VA should obtain on his behalf, or that the VA examinations he underwent during the course of this appeal are inadequate to decide this claim.  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of the claim).  

II. Analysis

The Veteran seeks a grant of service connection for ED on a direct basis, as related to his active service, presumptive basis, as related to his presumed exposure to herbicides while serving in Vietnam, see 38 C.F.R. § 3.307(a)(6)(iii) (2015), or secondary basis, as related to his service-connected diabetes mellitus (DM) and/or PTSD.  

According to written statements he submitted in March 2009, February 2011, April 2011, June 2012 and November 2014, and his August 2011 and October 2013 hearing testimony, he first experienced ED in 1977.  He believes he developed this condition secondary to his in-service exposure to Agent Orange and points out that VA recognizes ED, a complication of DM, as associated with such exposure.  He also points out that he had PTSD from the time he came home from service, which might be the cause of his ED.  Allegedly, his DM and/or the medication he takes for his PTSD either caused or aggravates his ED.

According to family members' written statements submitted in support of this claim, over the years with the exception of the time he was married, the Veteran did not have relationships with any partner.  Allegedly, he discussed the reason for this with his family and, in the letters, they confirmed that the Veteran had reported ED as the cause.   

The Board acknowledges the Veteran's and other lay statements of record, both written and oral, but considering them in conjunction with all of the medical information of record, finds that the preponderance of the evidence is against a grant of service connection for ED on any basis.  As discussed below, this disability did not have its onset during active service, is not otherwise related to his service, including any in-service herbicide exposure, and is also not related to or caused or aggravated by his service connected DM and/or PTSD, including any medication taken therefor.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

To prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be presumed in some circumstances for a disease associated with in-service exposure to certain herbicide agents even if there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  DM, but not ED, however, is a disease listed as being presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Post service medical documents, including VA and private treatment records dated since 2007 and reports of VA examinations conducted in September 2009, March 2012 and June 2012 satisfy the first element of a service connection claim, whether on a direct, presumptive or secondary basis.  These documents establish that the Veteran currently has ED, a lay-observable condition he reported and family members confirmed (based on conversations with the Veteran over the years) in lay statements submitted during the course of this appeal. 

Service personnel records satisfy the in-service element of a service connection claim by showing that the Veteran indeed served in Vietnam, where he is presumed to have been exposed to herbicides, as alleged.  According to rating decisions of record, the Veteran is now service connected for DM, presumed to be related to the herbicide exposure, and PTSD, found to be related to his in-service combat.  As previously indicated, VA does not recognize ED as a disease associated with herbicide exposure for the purpose of granting service connection on a presumptive basis.  

The evidence of record does not satisfy the final, nexus element of a service connection claim on any basis.  The Veteran served on active duty from 1970 to 1971.  Thereafter, his spouse gave birth to two children, the last in 1977.  The Veteran alleges that, then, he began experiencing what he first called impotency and later called ED.  Histories recorded during early treatment visits indeed suggest that sometime between 1977 and 1978, the Veteran developed this condition.  Although the Veteran claims that he had PTSD concurrently, there is no evidence substantiating this claim.  Rather, many years later, in 2001 and 2008, respectively, doctors diagnosed PTSD and DM and, during treatment visits for those conditions, none indicated that either condition manifested earlier and/or caused or aggravated the ED.   

A VA examiner has addressed the etiology of the ED and ruled out a relationship between that condition and the Veteran's service and service-connected disabilities.  During a VA DM examination conducted in September 2009, she found that, based on the onset of the Veteran's ED in relation to the onset of his DM, the ED is not a complication of, or worsened by, the DM.  

She offered the same opinion, but more comprehensive, during VA DM and male reproductive system examinations conducted in March and June 2012.  Then, she related the Veteran's ED to hyperlipidemia, low testosterone and a history of tobacco use, indicating that the ED was less likely due to service, or caused or aggravated by the Veteran's DM and/or PTSD, including the medication used therefor.  Citing supportive medical literature, she based this conclusion on the following findings: (1) The Veteran's impotence manifested no earlier than 6 years after service (Veteran fathered a child in 1977, at age 29); (2) Medical literature shows eight percent of all men between the ages of 20 and 30 have ED; 
(3) Although the Veteran has hypertension, a risk factor for ED, it was diagnosed in 2001, years after developing ED; (4) As the Veteran did not seek treatment between 1977 and 2001, it is impossible to determine whether he had hypertension prior to 2001); and (5) Although ED has been associated with DM and certain drugs taken for mental health problems, the Veteran experienced ED long before seeking DM and mental health treatment. 

The Veteran has not submitted a medical opinion refuting that of the VA examiner. His assertions and those of his family members, none of whom claim to be medical professionals, are thus the only evidence of record relating his ED to his service or a service-connected disability.  The Veteran is competent to report that he began having ED at a certain time as such dysfunction is capable of lay observation. However, because he and his family members have no special training or expertise in medicine, they are not competent to link etiologically the ED to service or a service-connected disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Inasmuch as there is no competent and credible evidence relating the Veteran's ED to service or a service-connected disability and ED is not a condition for which service connection may be presumed based on herbicide exposure, the Board concludes that ED was not incurred in or aggravated by active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by PTSD and/or DM.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for ED, including as secondary to service-connected disability, is denied.


_____________________________		__________________________
	      S. S. Toth						Kelli A. Kordich
Veterans Law Judge 			  Acting Veterans Law Judge
      Board of Veterans' Appeals		  Board of Veterans' Appeals


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


